DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to U.S. Application no. 16/268,934, filed 06 February 2019, as a continuation-in-part.

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1 , line 1, “the gravity wheel of fitness equipment” should read --a gravity wheel of fitness equipment--
Claim 1, line 2, “a fitness equipment” should read --the fitness equipment--
Claim 1, line 3, “the preset power source” should read --a preset power source--
Claim 1, line 7, “and inner side plate section” should read --and the inner side plate section--
Claim 1, line 22, “of the bearing” should read --the more than one bearing--
Claim 1, line 22, “wherein the bearing” should read --wherein the more than one bearing--
Claim 1, line 23, “the protruding end” should read --a protruding end--
Claim 1, line 24, “the second bias joint pin” should read --a second bias joint pin--
Claim 1, line 25, “the end” should read --an end--
Claim 1, line 28, “the indirect transmission” should read --an indirect transmission--
Claim 1, lines 30-31, “in the eccentric positions” should read --in eccentric positions--
Claim 2, line 1, “fitness” should read --fitness equipment--
Claim 3, line 1, “fitness” should read --fitness equipment--
Claim 4, line 1, “fitness” should read --fitness equipment--
Claim 4, lines 2-3, “the retaining ring-shaped limiting component” should read either --the retaining ring-- or --the limiting component--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a limiting component” in claim 3 is defined as “a retaining ring” as described in paragraph [0018] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “forming the configuration that the first bias joint pin and the interconnecting piece of the eccentric driving member are in the radial direction of the shaft and far from two sides” in lines 16-18. It is unclear how the first bias joint pin and the interconnecting piece are “far from two sides” and it is unclear what the pieces are on “two sides” of. For purposes of examination, the limitation is interpreted as “the first bias joint pin and the interconnecting piece of the eccentric driving member are positioned in opposite radial directions of the shaft.”
Claim 1 recites the limitation “so that the second bias joint pin and the first bias joint pin are interlaced.” It is unclear how the second bias joint pin and first bias joint pin are “interlaced.” Merriam-Webster defines interlaced as “to unite by or as if by lacing together” or “to cross one another as if woven together” (see https://www.merriam-webster.com/dictionary/interlace). In view of the specification and drawings, it is unclear how the second bias joint and the first bias joint pin are “laced together” or “woven together.”

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the position of the first bias joint pin and second bias joint pin on opposite radial sides of the shaft.

The closest prior art of record includes Yeh (TW 201713387, references made to Yeh will rely on the translation provided).
Regarding independent claim 1, Yeh teaches a drag gain structure for the gravity wheel (wheel body 10) of fitness equipment, said gravity wheel is to be installed in a position of a shaft (mandrel 20) of a fitness equipment, two ends of the shaft are to be driven by the preset power source (steps 30a, 30b) to rotate, the gravity wheel includes a first side and a second side (Fig. 1); said drag gain structure includes: an eccentric driving member (meandering resistance gain frame 20), disposed on the first side of the gravity wheel, the eccentric driving member includes an outer side plate section (interlocking plate 41), an inner side plate section (meandering plate 42) and an interconnecting piece (pivot 424) located between the outer side plate section and inner side plate section, the outer side plate section has a fixed end (long plate 427) and an extension end (extension section 415), the inner side plate section has a first coupling end and a second coupling end (receiving end 423), the interconnecting piece is rotationally coupled to at least one of the extension end and the second coupling end (Fig. 2), wherein the fixed end of the outer side plate section is formed with a coupling hole (axle hole 417) fitted over and fixed to the periphery of the shaft, so that the outer side plate section is linked with the shaft, the first coupling end of the inner side plate section is connected to an eccentric position of the gravity wheel by a first bias joint pin (horizontal post 428), there is a pitch between the inner side plate section and the first side of the gravity wheel, a first avoidance hole (mandrel avoidance hole 425) is formed between the first coupling end and the second coupling end of the inner side plate section, the first avoidance hole allows the shaft to pass through in loose fit state (Fig. 2); forming the configuration that the first bias joint pin and the interconnecting piece of the eccentric driving member are in the radial direction of the shaft and far from two sides (Fig. 2 shows the horizontal post 428 and pivot 424 on opposite radial sides of the mandrel 20); a bearing pedestal (bracket 50), disposed on the second side of the gravity wheel and screwed on the periphery of the shaft, there is an axial spacing between the bearing pedestal and the gravity 10wheel (Fig. 4), the bearing pedestal includes [one] bearing (bearing 53), a pedestal shell fitted over the periphery of the bearing and a radial protruding plate on the periphery of the pedestal shell (See annotated Fig. 2 below), wherein the bearing is screwed on the periphery of the shaft, the protruding end (fixed end 51) of the radial protruding plate is connected to an eccentric position of the gravity wheel through the second bias joint pin, the radial protruding plate is connected to the end of the second bias joint pin (See annotated Fig. 2 below), there is a pitch to the second side of the gravity wheel; wherein a second avoidance hole is arranged in the center of the gravity wheel for the shaft to pass through in loose fit state (Fig. 2 shows a large hole in the middle of the gravity wheel), forming the indirect transmission of simultaneous motion of the gravity wheel and the bearing pedestal connected only by the second bias joint pin.

    PNG
    media_image1.png
    814
    898
    media_image1.png
    Greyscale

Yeh fails to teach more than one bearing and wherein the second bias joint pin and the first bias joint pin are disposed in the eccentric positions in different directions of the gravity wheel, so that the second bias joint pin and the first bias joint pin are interlaced.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.L./Examiner, Art Unit 3784                  

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784